DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Note: It appears that the IDS filed March 30th, 2021 and the IDS filed April 1st, 2021 appear to be duplicates of each other as they contain the same references without variants.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 4, lines 1-2, “compliment their works out” should read --compliment their workouts--.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“switches 278 or buttons” as described in paragraph 116, line 8 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character 378 as shown on Figure 3E.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Note: The Office interprets that described reference character 278 and shown reference character 378 were intended to be the same and represented by one character.
Appropriate clarification and correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12 lines 2-3, “sensors integrated into exercise mat” should read --sensors integrated into the exercise mat--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "accessory dashboard" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is dependent on itself, rendering the claim indefinite as there isn’t clear indication what the claim fully entails.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 12-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buck et al (WO 2020/163282 A1, hereinafter Buck).

Regarding claim 1: 
Buck teaches an exercise mat (see figures below; wherein regarding Fig. 3E, “system 300  can have the same features as listed with respect to systems 100 and 200” as noted in paragraph 00077 of Buck) [00035; 00036- wherein “the system is rectangular and is configured to accommodate an exercise mat”] comprising:
a body portion, wherein the body portion comprises a top surface, a bottom surface, and one or more side surfaces (see annotated figures below);
one or more power sources integrated into the exercise mat [00071- wherein “the system can comprise a rechargeable battery, an electric cord, or combinations thereof” and wherein a battery and electric cord are power sources]; and
one or more electronic accessories [00072- wherein additional components include heating and cooling elements, aromatherapy elements, and speaker systems, among others] integrated into the exercise mat are configured to be electrically connected to the one or more power sources and configured to be powered by the one or more power sources [00071 & 00072- wherein the electronic accessories are components of the system and the system comprises the power source, therefore the accessories are powered by the power sources].

    PNG
    media_image1.png
    298
    559
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    472
    556
    media_image2.png
    Greyscale


Regarding claim 2: 
Buck further teaches the exercise mat of claim 1, wherein: the one or more electronic accessories integrated into the exercise mat at east include one or more electronic aroma dispensers (108- aromatherapy chamber) [0015; 00062 & 00063- wherein the aromatherapy element uses a capsule and electric fan]; and
the one or more electronic aroma dispensers are configured to be electrically coupled to the one or more power sources [00072- wherein the aromatherapy element is electrically connected via electrical wires or wireless transmission to the system].

    PNG
    media_image3.png
    482
    557
    media_image3.png
    Greyscale

Regarding claim 3: 
	Buck further teaches the exercise mat of claim 2 , wherein the one or more electronic aroma dispensers comprise: one or more ultrasonic diffusers, one or more humidifying diffusers, one or more nebulizing diffusers, or one or more electric diffusers (108) [00015; 00062 & 00063- wherein the aromatherapy element uses a capsule and electric fan].

Regarding claim 5: 
	Buck further teaches the exercise mat of claim 2, wherein the one or more electronic aroma dispensers are capable of being attached and detached from the exercise mat [00062- wherein “the aromatherapy capsules are single-use capsules” and allow the user to “change the scent depending on their mood, need or desire].

Regarding claim 12:
	Buck further teaches the exercise mat of claim 1, wherein: the one or more electronic accessories include one or more sensors integrated into the exercise mat [00067- wherein “the system comprises pressure sensors, weight sensors, movement sensors, oxygen sensors, breathing sensors, temperature sensors, heart rate sensors or any combination thereof];
the one or more sensors are configured to monitor or track movements, stances, or poses of a user on the exercise mat [00067- wherein ”the weight distribution placed upon these pressure sensors can send feedback to the corresponding app to enable the user through an app that will link up to the system” and “the app can suggest how to redistribute the users weight depending on the sensor feedback, enabling the user to help correct their alignment”].


Regarding claim 13:
	Buck further teaches the exercise mat of claim 13, wherein: an online platform or computer device is configured to receive and analyze data generated by the one or more sensors [00037- wherein the system comprises computing units and “the system is configured to provide feedback on a variety of health and fitness measures”; 00053; 00080; 00087]; and
the online platform or computer device is configured to generate feedback or recommendations associated with monitoring or tracking the movements, stances, or poses of the user on the exercise mat [00037- wherein the system comprises computing units and “the system is configured to provide feedback on a variety of health and fitness measures”; 00053; 00080; 00087].

Regarding claim 16:
	Buck teaches an exercise mat (see figures below; wherein system 300 of Fig 3A can have the same features as listed with respect to systems 100 and 200 as noted in paragraph 00077 of Buck) [00035; 00036- wherein “the system is rectangular and is configured to accommodate an exercise mat”] comprising: 
	a body portion, wherein the body portion comprises a top surface, a bottom surface, and one or more side surfaces (see annotated figures below);
	an accessory dashboard structure coupled to an end of the exercise mat and including a housing (320) [00080- head portion];
	one or more power sources [00071- wherein “the system can comprise a rechargeable battery, an electric cord, or combinations thereof” and wherein a battery and electric cord are power sources ]; and 
	one or more electronic accessories [00072- wherein additional components include heating and cooling elements, aromatherapy elements, and speaker systems, among others];
	wherein each of the one or more power sources and each of the one or more electronic accessories are included with the housing of the accessory dashboard structure or connected to the housing of the accessing dashboard structure [00080- wherein “the head portion 320 comprises the one or more heating elements, cooling elements, aromatherapy elements, speakers, mobile device docks, and computing units or any combinations]; and
	wherein each of the one or more electronic accessories are configured to be electrically connected to the one or more power sources and configured to be powered by the one or more power sources [00071 & 00072- wherein the electronic accessories are components of the system and the system comprises the power source, therefore the accessories are powered by the power sources].


    PNG
    media_image1.png
    298
    559
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    472
    556
    media_image2.png
    Greyscale



Regarding claim 17:
	Buck further teaches the exercise mat of claim 16, wherein: 
	the one or more electronic accessories integrated into the exercise mat at least include one or more electronic aroma dispensers (108- aromatherapy chamber) [00015; 00062 & 00063- wherein the aromatherapy element uses a capsule and electric fan];
the one or more electronic aroma dispensers are configured to be electrically coupled to the one or more power sources [00072- wherein the aromatherapy element is “electrically connected via electrical wires or wireless transmission” to the system]; and
the one or more electronic aroma dispensers comprise: one or more ultrasonic diffusers, one or more humidifying diffusers, one or more nebulizing diffusers, one or more atomizing diffusers, or one or more electric diffusers (108) [00015; 00062 & 00063- wherein the aromatherapy element uses a capsule and electric fan].

Regarding claim 18:
Buck further teaches the exercise mat of claim 16, wherein:
the exercise mat further comprises one or more openings or holes that extend into the top surface of the body portion (316) [00064- wherein there is a personal device dock or port, wherein a dock indicates an opening for a personal device to be placed; 00076- wherein the personal device port can provide different tilt options for the personal device]; and
at least a portion of the one or more electronic accessories (318) are situated within the one or more openings or holes (316) [00064- wherein “the system comprises a personal device dock or port”; 00076- wherein “a personal device can be seated within the personal device port”, indicating that there is an opening for which a device can be set within].

Regarding claim 19:
Buck teaches an exercise mat (see figures below; wherein system 300 of Fig 3A can have the same features as listed with respect to systems 100 and 200 as noted in paragraph 00077 of Buck) [00035; 00036- wherein “the system is rectangular and is configured to accommodate an exercise mat”] comprising:
a body portion, wherein the body portion comprises a top surface, a bottom surface, and one or more side surfaces (see annotated figures below);
one or more openings or recesses that extend into the top surface of the body portions (316) [00064- wherein “the system comprises a personal device dock or port”, wherein a dock indicates an opening for a personal device to be placed; 00076- wherein “a personal device can be seated within the personal device port”, indicating that there is an opening for which a device can be set within];
one or more power sources integrated into the exercise mat [00071- wherein “the system can comprise a rechargeable battery, an electric cord, or combinations thereof” and wherein a battery and electric cord are power sources]; and
one or more electronic accessories integrated into the exercise mat [00072- wherein additional components include heating and cooling elements, aromatherapy elements, and speaker systems, among others];
wherein the one or more electronic accessories integrated into the exercise mat are configured to be electrically connected to the one or more power sources and configured to be powered by the one or more power sources [00071 & 00072- wherein the electronic accessories are components of the system and the system comprises the power source, therefore the accessories are powered by the power sources];
wherein at least a portion of the electronic accessories are integrated into the one or more openings or one or more recesses [00064- wherein “the system comprises a personal device dock or port”; 00076- wherein the personal device port can provide different tilt options for the personal device].

    PNG
    media_image1.png
    298
    559
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    472
    556
    media_image2.png
    Greyscale


Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duffy (US 2018/0043205 A1).

Regarding claim 1:
Duffy teaches an exercise mat (2) [abstract] comprising:
a body portion, wherein the body portion comprises a top surface (3), a bottom surface (8), and one or more side surfaces (see annotated figure below) [abstract];
one or more power sources integrated into the exercise mat [0015; 0020- wherein “the control element comprises a power source”]; and
one or more electronic accessories integrated into the exercise mat are configured to be electrically connected to the one or more power sources and configured to be powered by the one or more power sources [0019- wherein “the mat comprises an electronic control element” which is connected to the lighting means and pressure sensing element as well as being in communication electrically with those elements either through wiring or wireless; 0020- wherein lighting, pressure sensing elements, and speaker elements are configured to be controlled to the electronic control element which comprises a power source].

    PNG
    media_image4.png
    407
    601
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    446
    579
    media_image5.png
    Greyscale


Regarding claim 6:
Duffy further teaches the exercise mat of claim 1, wherein the one or more electronic accessories integrated into the exercise mat further include:
at least one audio device [0006- wherein the mat can provide audio feedback; 0020- the mat comprises a speaker element], wherein:
the at least one audio device includes a speaker and is configured to be wirelessly coupled to an electronic device [0020- wherein there is a “speaker element connected to the electronic control element to provide audible feedback”, and the speaker element works as a feedback communicator for the pressure sensing elements; 0019- the “control element is in communication electrically with the pressure sensing elements through the plurality of wiring elements, the communication may also be wireless as well”]; and
the at least one audio device is electrically coupled to the one or more power sources [0020- wherein “the mat further comprises a speaker element is connected to the electronic control element” and the control element comprises a power source].



Regarding claim 7:
	Duffy further teaches the exercise mat of claim 1, wherein the exercise mat further comprises an accessory dashboard that is configured to house, or facilitate connection of, the one or more electronic accessories integrated into the exercise mat (1- electronic control element) [0019; 0020; 0034- wherein “the cover for the electronic control element serves as a cosmetic housing and as protection for the electronics inside. One end can have a series of openings/ports that allow the electronics to interface with other components”].

Regarding claim 8:
	Duffy further teaches the exercise mat of claim 7, wherein the accessory dashboard is configured to be detachable from the exercise mat [0025- wherein “the electronic control element may not be directly attached/connected to the mat, and, instead, may be housed/stored at remote/detached/separate location from the mat”].

Regarding claim 9:
Duffy further teaches the exercise mat of claim 6, wherein: the accessory dashboard (2) at least comprises an upper surface and a bottom surface (see annotated figure below); a recess or opening is formed between the upper surface and the bottom surface of the accessory dashboard; and the body portion of the mat extends into the recess or opening formed between the upper surface and the bottom surface of the accessory dashboard [0036- wherein “the baseplate 13 can interface with the clamp 12 to secure the enclosure of the mat”; the mat is between the baseplate and clamp so there is an opening that fits the mat element].

    PNG
    media_image6.png
    433
    515
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (WO 2020/163282 A1, hereinafter Buck)in view of Alexander (US 2019/0192720 A1).
Buck discloses the device as substantially claimed above.

Regarding claim 4:
	Buck further teaches the exercise mat of claim 2, wherein: there is at least one or more electronic aroma dispensers (108); and at least a portion of the diffuser is configured to be detachable from the exercise mat [00062- wherein “the aromatherapy capsules are single-use capsules” and allow the user to “change the scent depending on their mood, need or desire ].
	
However, Buck does not teach that the electronic aroma dispenser is an ultrasonic diffuser, wherein the at least one ultrasonic diffuser includes a reservoir configured to store a mixture of water and oils; a vibration component that is configured to vibrate at an ultrasonic frequency; an output vent configured to output a mist; and wherein at least a portion of the at least one ultrasonic diffuser is configured to be detachable from the exercise mat.
	Alexander, in the same field of endeavor, teaches at least one ultrasonic diffuser [Alexander: 0037]; the at least one ultrasonic diffuser including a reservoir configured to store a mixture of water and oils [Alexander: 0037- essential oil container]; a vibration component that is configured to vibrate at an ultrasonic frequency [Alexander: 0037- wherein there is an “ultrasonic diffuser panel which then vibrates at ultrasonic frequencies”]; an output vent configured to output a mist [Alexander: 0037- wherein the ultrasonic frequencies “transforms oil into a mist which is then dispersed to the environment, either through ambient air movement or artificially via a blower fan”]; and at least a portion of the at least one ultrasonic diffuser is configured to be detachable [Alexander: 0037- wherein “a wick/filter tube is placed in the essential oil container”].
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the fan-based electronic aroma dispenser of Buck with the ultrasonic diffuser of Alexander for the benefit of being able to generally produce more vaporization than an equivalently sized fan and adhere to the different diffusion methods depending on how quickly the essential oils should be diffused [Alexander: 0037]. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (WO 2020/163282 A1, hereinafter Buck).in view of Smalley (GB 2,473,654 A).
Buck discloses the device as substantially claimed above.

Regarding claim 10:
	Buck further teaches the exercise mat of claim 1, wherein: the exercise mat further comprises one or more openings or holes that extend through the top surface of the body portion (316) [00064- wherein there is a personal device dock or port, wherein a dock indicates an opening for a personal device to be placed; 00076- wherein the personal device port can provide different tilt options for the personal device]; and at least a portion of the one or more electronic accessories (318) are situated within the one or more openings or holes (316) [00064- wherein “the system comprises a personal device dock or port”; 00076- wherein “a personal device can be seated within the personal device port”, indicating that there is an opening for which a device can be set within].

    PNG
    media_image7.png
    202
    433
    media_image7.png
    Greyscale

	However, Buck does not teach one or more opening or holes that extend through the bottom surface of the body portion.
Smalley, in the same field of endeavor, teaches one or more openings or holes (Smalley: 42- aperture) that extend through the bottom surface of the body portion of a mat [Smalley: Pg. 5, lines 4-10 -wherein a “crescent shaped aperture 42 is provided through the mat 14” and wherein the mat can be “unfurled over the top of the base member 18, with the handle portion 24 passing through the aperture”].

    PNG
    media_image8.png
    294
    398
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    269
    399
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise mat of Buck to include the openings or holes on the bottom surface of Smalley for the benefit of being able to add extra security by holding electronic devices captive from being displaced in use [Smalley: Pg. 2, lines 22-25].

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (WO 2020/163282 A1, hereinafter Buck).in view of Miyamoto et al (US 2012/0038317 A1, hereinafter Miyamoto).
Buck discloses the device as substantially claimed above.

Regarding claim 11:
Buck further teaches the exercise mat of claim 1, wherein:
the exercise mat further includes an accessory dashboard (320- head portion) that is configured to house, or facilitate connection of, the one or more electronic accessories integrated into the exercise mat [00080- wherein “the head portion comprises the electronic accessories such as the aromatherapy elements, speakers”, and more];
the one or more electronic accessories include one or more audio devices (106- speaker system);
the one or more electronic accessories include one or more charger devices [00064- wherein “the system is configured to charge the personal device”];
the one or more electronic accessories include one or more wireless communication devices (318) [00072- wherein “components may be wirelessly controlled from a personal device”];
the one or more electronic accessories include one or more aroma dispensers (108- aromatherapy chamber);
the one or more power sources include at least one battery [00071];
the at least one battery is configured to provide power to the one or more audio devices, the one or more wireless charger devices, the one or more wireless communication devices, and the one or more aroma dispensers [00071; 00072].

However, Buck is silent to whether the charging device is wireless.
Miyamoto, in the same field of endeavor, teaches a wireless charger device [Miyamoto: abstract- wireless charging system; 0001- “capable of supplying power in a wireless manner to an electronic device”; 0040- wherein “the primary device incorporating a power transmitter made up of coils has a structure similar to a tray (mat)”].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the charging device of Buck with the wireless charger device of Miyamoto as wireless power feeding and charging systems have been a bigger focus in recent years [Miyamoto: 0003] and there’s the benefit of being able to charge multiple devices [Miyamoto: 0014-0015].

Regarding claim 20:
Buck further teaches the exercise mat of claim 19, wherein:
an accessory dashboard (320) is integrated into, or connected to, an end portion of the exercise mat [00080];
each of the one or more electronic accessories are included within, or connected to, the accessory dashboard [00080- wherein “the head portion comprises the one or more heating elements, cooling elements, aromatherapy elements, speakers, mobile device docks, and computing units or any combinations”];
the electronic accessories at least include:
	an electronic aroma dispenser (108);
an audio device (106);
a wireless communication device [00072], the wireless communication device at least enabling audio to be wirelessly transmitted to the audio device [00038; 00065; 00072];
a charger [00064- wherein the system is configured to charge the personal device];
	wherein the electronic aroma dispenser, the audio device, the wireless communication device, and the charger are configured to be connected to the one or more power sources and configured to be powered by the one or more power sources [00071 & 00072- wherein the electronic accessories are components of the system and the system comprises the power source, therefore the accessories are powered by the power sources].

However, Buck is silent to whether the charger is a wireless charging coil.
Miyamoto, in the same field of endeavor, teaches a wireless charging coil [Miyamoto: abstract- wireless charging system; 0001- “capable of supplying power in a wireless manner to an electronic device; 0040- wherein “the primary device incorporating a power transmitter made up of coils has a structure similar to a tray (mat)”].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the charging device of Buck with the wireless charging coil of Miyamoto as wireless power feeding and charging systems have been a bigger focus in recent years [Miyamoto: 0003] and there’s the benefit of being able to charge multiple devices [Miyamoto: 0014-0015].

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (WO 2020/163282 A1, hereinafter Buck)in view of Liu (US 2015/0113731 A1).
Buck discloses the device as substantially claimed above.

Regarding claim 14:
Buck further teaches the exercise mat of claim 1, wherein: a user can participate in exercise [00038- wherein “the system comprises electrical hardware, wired or wireless sensors, and a wired or wireless software application configured to optimize any type of exercise”] and a device included on the exercise mat or a computer device operated by the user permits exchange of video and audio data during the exercise session [00038- wherein “ the system comprises sensors that can communicate via Bluetooth or other wired or wireless compatible communication protocols to a smart phone, tablet, computer, any touch screen device or other device”; 00064- wherein “the personal device port it tiltable so that the user may view the screen of the personal device from different positions within the defined exercise space” and “the system is configured to link the personal device to a speaker system within the docking site for better auditory perception”; 00065- wherein “the speaker system is Bluetooth compatible in order to link up to a preferred device of the user to enhance user’s choice of yoga instruction”; 00066- wherein the system comprises alignment feedback which can be visual, auditive, and real-time].

However, Buck does not teach an online platform permitting the user to participate in a real-time live exercise over a network, nor do they teach a camera device to exchange data during the real-time live exercise session.
Liu, in the same field of endeavor, teaches an online platform permitting a user to participate in a real-time live exercise session over a network [Liu: 0060 & 0061- wherein “a camera is capable of catching and uploading the body position/posture of the user to the internet” and the user can access courses on a time schedule for the teacher and trainees]; and a camera device Liu: (60) for the exchange of data during the real-time live exercise session [Liu: 0061- wherein “the trainees and teacher can see each other’s movements through the camera”].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback system of Buck to include the camera device and option of an online platform for real-time live exercise of Liu for the benefit of being able to upload the entire body position/posture of the user via the camera device [Liu: 0060] while also being able to have a teacher’s guidance for not only improving posture and movement, but also for safety and encouragement during the session [Liu: 0060; 0061; 0006; 0046].

Regarding claim 15:
	Buck further teaches the exercise mat of claim 1, wherein: there is a computer device operated by a user of the exercise mat (318: personal device) and a user performs a pose on the exercise mat [00070]; the data from the pose if analyzed by a machine learning architecture that is configured to analyze one or more poses [00070- wherein “the system is configured to receive data from exercise, posture, environment, and/or health metrics and provide feedback to the user”; 00067 & 00068- wherein the sensors provide data and a processor app is capable of analyzing the data and providing “feedback to the user such as images including routine, postures, weight alignments, etc.”]; the machine learning architecture is configured to generate feedback relating to the pose [00034- alignment feedback]; and the feedback is output or provided to the user [00066- wherein the alignment feedback can be visual, auditive, tactile, and real-time].
	
However, Buck does not teach a camera device included on the exercise mat configured to capture an image of the user performing a pose, wherein that image is used as data to be analyzed by the machine learning architecture.
	Liu, in the same field of endeavor, teaches a camera device (Liu: 60) configured to capture an image of the user which is then used for feedback [Liu: 0014- wherein “a camera is capable of catching and uploading the body position/posture of the user to the internet”; 0060- wherein the uploaded data is to get feedback from a teacher].
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device and machine learning architecture feedback system of Buck with the camera device and image capturing of Liu for the benefit of being able to upload a full view of the user’s body position/posture [Liu: 0060] rather than just using the various sensors of Buck.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell et al (US 2019/0038953 A1) teaches a built-in storage container or housing that is detachable from the mat.
Austin (US 2014/0287894 A1) teaches a board exercise device with a perimeter board including handles and recess apertures.
Hurwitz et al (US 2006/0062700 A1) teaches a scent dispersing mat that disperses the scent via pockets of liquid.
Kahn et al (US 11,452,916 B1) teaches a smart under-mat that includes a plurality of sensors to monitor a user’s health and exercise data and communicate with a computer or phone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA K CONWAY whose telephone number is (571)272-9977. The examiner can normally be reached 9am-6pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.C./
Sara K. ConwayExaminer, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784